Citation Nr: 0803466	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression, to include as secondary to dental trauma.

2.  Entitlement to service connection for a breathing 
disorder, to include as secondary to dental trauma.

3.  Entitlement to service connection for injury to a nerve, 
claimed as a speech impediment, to include as secondary to 
dental trauma or as residual to the in-service occurrence 
that resulted in dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1945 to June 1947.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied requests 
to reopen the claims.  In May 2007, the Board reopened and 
Remanded the claims.  The claims for service connection on 
the merits now return to the Board.

After reviewing the arguments and evidence of record, the 
Board finds that the claims on appeal are more accurately 
stated as noted on the title page of this decision.

The claim for injury to a nerve, claimed as a speech 
impediment, to include as secondary to dental trauma or as 
residual to the occurrence that resulted in dental trauma, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran does 
not meet the criteria for a current diagnosis of an anxiety 
disorder or depression, and establishes that the only 
diagnosis currently assigned, a cognitive disorder, is 
unrelated to the veteran's service.   

2.  By a rating decision issued in October 2006, the 
veteran's claim for service connection for lung cancer, 
claimed as due to radiation, was denied, and there is no 
medical diagnosis of any other current respiratory disorder 
except obstruction due to a nasal septal defect; service 
connection has been granted for the nasal septal defect which 
causes diagnosed respiratory obstruction.  


CONCLUSIONS OF LAW

1.  The veteran did not incur a current psychiatric disorder 
in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The veteran did not incur a respiratory disorder in 
service, except for a nasal septal defect manifested by 
obstruction, and service connection is already in effect for 
that disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the disorders addressed in this decision.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The RO issued a letter addressing VA's duties to the veteran 
in November 2005.  This letter advised the veteran of the 
evidence required to substantiate claims for service 
connection, advised the veteran of evidence VA would obtain 
and what types of evidence he should obtain, submit, or 
identify, and the November 2005 letter specifically advised 
the veteran to tell VA about any evidence he wanted VA to 
obtain and to send VA "any evidence in your possession that 
pertains to your claim."  This letter fully complied with 
VA's duty to notify the veteran as to his claim for service 
connection for the issues on appeal.  As this letter was 
issued prior to initial adjudication of the claims in January 
2006, the timing of the notice complies with VCAA 
requirements.  Another letter providing essentially the same 
advice and information was provided to the veteran in June 
2007, following the Board's May 2007 Remand of the claims.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was afforded VA examinations in June 2007.  VA 
outpatient clinical records and dental treatment records were 
obtained.  The veteran submitted private clinical evidence 
and private medical statements in support of his claim, and 
has not identified any other evidence that might be relevant 
to the claims.  The duty to assist the veteran in development 
of the claims addressed in this decision has been met.  

In this regard, the Board notes the veteran's contention that 
he was treated by VA for anxiety and depression in the 1970s.  
These clinical records have not been obtained.  However, 
these records would not substantiate the veteran's claim, 
even if obtained, because the veteran does not have a current 
diagnosis of anxiety or depression.  In the absence of 
current disability due to the claimed disorders, the veteran 
is not prejudiced by the absence of the identified VA 
clinical records which might disclose that the veteran was 
treated for the claimed disorders 20 to 30 years prior to the 
filing of the claim.  In particular, the veteran does not 
contend that he has been treated for the claimed disorders 
during the period from 1986 to 2006.  As explained below, the 
claim for service connection for anxiety and depression is 
denied because there is no current diagnosis of either of the 
claimed disorders.  The clinical records reflecting diagnosis 
in the distant past are not relevant to substantiate a 
current diagnosis of the claimed disorders, so the veteran is 
not prejudiced by the absence of these records.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review may 
proceed.

Claims for service connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A psychosis is defined as a "chronic" disease for which 
service connection may be presumed.  No diagnosis of 
psychosis is assigned in this case, so this presumption of 
service connection is not applicable.  Lung cancer is not 
defined as a "chronic" disease; although a presumption of 
service connection is applicable if a veteran was exposed to 
ionizing radiation, service connection on this basis was 
denied in October 2006, and that denial is final in the 
absence of an appeal.  There is no current medical diagnosis 
of any other respiratory disorder which is defined as 
chronic, so no presumption of service connection is 
applicable to the claim for service connection for a 
respiratory disorder.  38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.  Entitlement to service connection for anxiety and 
depression

Service medical records fail to disclose treatment of any 
psychiatric disorder.  The veteran was afforded VA 
psychiatric examination in June 2007.  The examiner, after 
conducting both examination of the veteran and review of the 
claims files, as noted in a June 2007 addendum to the June 
2007 examination report, specifically stated that there was 
no indication of ongoing psychiatric difficulties or 
treatment, other than a history of situational anxiety and 
the presence of a mild cognitive disorder.  The examiner also 
assigned a diagnosis of mild Parkinson's syndrome and past 
head injury.  

The examiner concluded that the only current psychiatric 
disorder, a cognitive disorder, was not due to the veteran's 
service, but rather to his advancing age (84) and to 
Parkinson's disease.  The examiner explained that, given the 
veteran's high level of functioning, both in academic and 
career achievement, for the 45 years following his service, 
the evidence supported his clinical opinion that the 
cognitive disorder was of recent onset.  

The Board acknowledges the examiner's assignment of a 
diagnosis of past situational anxiety.  However, in the 
absence of a current diagnosis of chronic anxiety or a 
current diagnosis of depression, service connection may not 
be granted for anxiety or depression.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  A claim for service connection 
for a disorder which is not manifested by current disability 
is not valid.  Where the medical evidence establishes that a 
veteran does not currently have a medical diagnosis of the 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the 
statues governing veterans' benefits.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

As there is no current diagnosis of anxiety disorder or 
depression, the preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  
 
2.  Entitlement to service connection for a breathing 
disorder, to include as secondary to dental trauma

The veteran's VA clinical records and a private pathology 
report dated in July 2006 establish that the veteran was 
treated for lung cancer, poorly differentiated, non-small-
cell type, in 2006 and 2007.  The examiner who conducted VA 
respiratory examination in June 2007 provided a medical 
opinion that the veteran's lung cancer was not related to a 
nasal septal defect.  Service connection for lung cancer as 
due to exposure to radiation has been denied, and the veteran 
has not raised a claim for service connection for lung cancer 
on any other basis.  The veteran has not disagreed with the 
October 2006 denial of service connection for lung cancer as 
due to exposure to radiation, and that determination is 
final.  

The only respiratory disorder other than lung cancer 
identified by the veteran in the evidence relevant to the 
claim on appeals on appeal is described as "trouble 
breathing through his nose."  Nasal obstruction due to a 
nasal septal defect has been described by clinical examiners.  
Service connection has been granted for a nasal septal 
defect, and that grant of service connection includes 
disability manifested by respiratory obstruction.  Since 
respiratory obstruction has been considered as a factual 
basis for the grant of service connection for a defect of the 
nasal septum, that same factual basis cannot also serve as 
the factual basis to warrant service connection for a 
respiratory disorder.  Consideration of the same 
symptomatology, nasal obstruction, under two different 
diagnoses, would result in double compensation for the same 
symptoms.  Such a result, also called "pyramiding," is 
precluded in decisions for benefits administered by VA.  
38 C.F.R. § 4.14.  

There is no current medical diagnosis of any other 
respiratory disorder.  Without a diagnosis of some 
respiratory disorder other than lung cancer, for which 
service connection has been denied, and nasal septum 
deviation causing obstruction of breathing, for which service 
connection has been granted, there is no respiratory disorder 
for which service connection may be granted.  

As there is no evidence that the veteran has any current 
respiratory disorder for which service connection may be 
granted, the preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  


ORDER

The appeal for service connection for anxiety and depression, 
to include as secondary to dental trauma, is denied.

The appeal for service connection for a breathing disorder, 
to include as secondary to dental trauma, is denied.


REMAND

As the Board noted in its May 2007 Remand, the new and 
material evidence included medical opinions that the 
veteran's complaints of a speech impediment were 
manifestations of perioral numbness related to facial nerve 
injury that occurred as a result of the veteran's in-service 
motor vehicle accident in 1945.  That motor vehicle accident 
also resulted in dental trauma.  The opinions indicated that 
the veteran's symptoms, which included but were not limited 
to a speech impediment and perioral numbness, were consistent 
with damage to the fifth (trigeminal) cranial nerve.  

The Board found that, giving the veteran the benefit of the 
doubt, "there is now evidence of neurological disability 
that may be linked to the veteran's motor vehicle accident 
during the service."  The Board directed the agency of 
jurisdiction to conduct "a new neurological examination" 
and to obtain opinion as to whether it is at least as likely 
as not that "any current cranial nerve damage" was related 
to the veteran's in-service motor vehicle accident.  The 
evidence of record establishes that the veteran was afforded 
VA examination of the respiratory system (nose, sinus, 
larynx, and pharynx) in June 2007, and an examination for 
miscellaneous medical disorders, but the claims file before 
the Board does not include a report of neurologic 
examination.  Paragraph #1 of the Board's May 2007 Remand 
directed that the veteran be afforded "an appropriate VA 
neurological examination to determine the nature and etiology 
of "any cranial nerve damage."  The veteran is entitled to 
compliance with the terms of a Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board is required to insure 
compliance with the instructions of its Remands.  Remand to 
insure that the veteran is afforded neurologic examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran another opportunity to 
identify the speech pathologist who treated 
him in 1979, whose name the veteran could not 
recall at the time of a November 2005 
statement.  Attempt to obtain the 1979 VA 
records which might disclose the referral to 
the speech pathologist if the veteran remains 
unable to recall the name of the provider.  

2.  Afford the veteran examination of the 
cranial nerves, to include the trigeminal 
nerve.  Ask the examiner to describe any 
abnormality of innervation of the face, 
including the nose, mouth, and oral cavity, 
and, in particular, to examine the perioral 
area for numbness and sensation.  The 
examiner should provide a written summary of 
the relevant medical evidence reviewed from 
the claims files, including private medical 
and dental statements regarding the 
trigeminal nerve, and a rationale for all 
opinions expressed.  If abnormality of 
innervation of the face is present, the 
examiner should state whether it at least as 
likely as not (i.e., is there a 50 percent or 
greater likelihood) that the innervation 
abnormality is related to the motor vehicle 
accident the veteran incurred in service or 
to dental trauma sustained in that accident.  

3.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and it be 
determined if the veteran's claim can be 
granted.  If the claim is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


